14 N.Y.3d 727 (2010)
923 N.E.2d 582
896 N.Y.S.2d 299
2010 NY Slip Op 1018
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v.
HENRY COZZANI, Respondent.
No. 83 SSM 37
Court of Appeals of New York.
Decided February 11, 2010.
Thomas J. Spota III, District Attorney, Riverhead (Thomas C. Costello of counsel), for appellant.
Aaron M. Wallenstein, New York City, for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed (see People v Price, 14 NY3d 61 [2010] [decided today]).